Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 7 and 18, line 1, the use of the language "transition" lacks proper nexus with respect to the language of claim 6, line 3.
In claims 8 and 19, line 5, the use of the language "transition" lacks proper nexus with respect to the language of claim 8, line 3.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brudy (US 4,186,905)
Brudy discloses a rearview device for a vehicle comprising a rearview device head
 (11, 12, 13); a rearview device base (15) comprising a base frame (22); and a detent system (27, 32) which is configured to control rotation of the rearview device head with respect to the rearview device base (see figures 1-4), wherein said detent system is configured to lock and unlock rotation of said rearview device head with respect to said rearview device base without vertical movement of said rearview device head with respect to said rearview device base due to elements (37 and 42) being fixed, see figures 2-4, wherein said base frame comprises an anti-rotation feature (34), wherein said detent system comprises a top detent plate (21); and an upper detent plate (23), wherein said top detent plate comprises a first cam surface (26), wherein said upper detent plate comprises a second cam surface (31), and wherein said first cam surface of said top detent plate and said second cam surface of said upper detent plate are operable to engage in a first state (when the elements 27 and 32 are engaged), see Fig. 3, and said first cam surface of said top detent plate and said second cam surface of said upper detent plate are operable to disengage in a second state (when elements 27 and 32 are disengaged), see Fig. 3, wherein said detent system further comprises a biasing element (45), and wherein said biasing element provides a force to said upper detent plate (see Fig. 3), wherein said top detent plate, said upper detent plate, and said biasing element are housed within said rearview device base (see Fig. 2), and wherein said top detent plate extends into said rearview device head (the clamp/clip portion of element 11 which attaches to element 13, shown in Fig. 1), wherein said rearview device head has a proximal end (the end adjacent element (20) located at the top detent plate and an opposite distal end (the end near the top of the vehicle door), and wherein said .
6.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyers et al (GB 2340805).
 	Wyers et al discloses a rearview device for a vehicle comprising a rearview device head/arm (18); a rearview device base (60, 62) comprising a base frame (62); and a detent system (24, 28) which is configured to control rotation of the rearview device head/arm with respect to the rearview device base (see figures 1-3, 12 and 13), wherein said detent system is configured to lock and unlock rotation of said rearview device head/arm with respect to said rearview device base without vertical movement of said rearview device head/arm with respect to said rearview device base due to elements 64 and 66 being fixed, see page 5, lines 22-29 along with figures 1-3, 12 and 13, wherein said base frame comprises an anti-rotation feature (22), wherein said detent system comprises a top detent plate (the plate portion of element 18, see Fig. 13); and an upper detent plate (16), wherein said top detent plate comprises a first cam surface (28), wherein said upper detent plate comprises a second cam surface (24), see figures 3 and 12, and wherein said first cam surface of said top detent plate and said second cam surface of said upper detent plate are operable to engage in a first state (when the elements 24 and 28 are engaged), see figures 3 and 12, and said first cam surface of said top detent plate and said second cam surface of said upper detent plate are operable to disengage in a second state (when elements 24 and 28 are disengaged), see figures 3 and 12, wherein said upper detent plate comprises an aperture (the opening) for receiving said anti-rotation feature (the teeth/projections between recesses (22) of element 15), see figures 1-3, wherein said anti-rotation feature is shaped to .                                                                     
7.	Claim(s) 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Centmayer et al (US 7,735,196).



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS


/RICKY D SHAFER/Primary Examiner, Art Unit 2872